Name: Council Regulation (EEC) No 1055/81 of 21 April 1981 introducing temporary financial aid from the Community to Ireland for pre-movement tuberculin testing and brucellosis blood sampling of cattle
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /4 Official Journal of the European Communities 23 . 4. 81 COUNCIL REGULATION (EEC) No 1055/81 of 21 April 1981 introducing temporary financial aid from the Community to Ireland for pre ­ movement tuberculin testing and brucellosis blood sampling of cattle THE COUNCIL OF THE EUROPEAN COMMUNITIES, financing of the common agricultural policy (2), as last amended by Regulation (EEC) No 3509/80 (3), HAS ADOPTED THIS REGULATION : Article 1 1 . A special measure shall be introduced to finance pre-movement tuberculin tests , in accordance with the rules in force in Ireland, on bovine animals over the age of six weeks, and also the sampling of blood with a view to the serological testing of blood for brucel ­ losis , where this is carried out at the same time as the tuberculin testing, on female bovine animals over the age of 12 months and non-castrated male bovine animals over the age of nine months, provided that such tests and sampling are carried out by veteri ­ narians acting under the control and supervision of official veterinarians of the Irish Department of Agri ­ culture and that the costs are totally borne by public funds . 2 . Detailed rules concerning the carrying out of the tests and sampling referred to in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 5 . 3 . The measure provided for in paragraph 1 shall constitute a common measure within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70 . Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Whereas, in order to prevent the spread of bovine tuberculosis in Ireland, bovine animals over six weeks of age, excluding those intended for immediate slaughter, must undergo a tuberculin test before being transferred from their herd of origin ; Whereas, in order to prevent the spread of bovine brucellosis in Ireland, female bovines over 12 months of age and non-castrated male bovines over nine months of age , excluding those intended for immed ­ iate slaughter, must undergo blood sampling with a view to testing for brucellosis ; Whereas the cost of these tests and blood sampling is normally borne by the owner of the animal ; whereas, in view of the structure of stockfarming in Ireland, which necessitates frequent and numerous transfers of animals, and in view of the present level of earnings of stockfarmers in Ireland, it is desirable to relieve Irish stockfarmers temporarily of the cost of these compulsory tests and blood sampling ; whereas part of the cost should be borne by the Community, where the performance of these tests is financed completely from public funds ; Whereas , in order to improve the effectiveness of the measure, aid should be limited to the partial reimbursement of the cost of these tests and blood sampling performed in accordance with conditions laid down under a Community procedure which ensures close collaboration between the Commission and the Member States ; Whereas the foregoing constitutes a common measure within the meaning of Article 6 of Council Regula ­ tion (EEC) No 729/70 of 21 April 1970 on the Article 2 1 . This duration of the measure shall be two years from the entry into force of this Regulation . 2 . The estimated cost to the European Agricultural Guidance and Guarantee Fund, hereinafter called 'the Fund', amounts to six million ECU. Article 3 1 . Expenditure by Ireland under the measure provided for in Article 1 shall be eligible for reimbur ­ sement from the Guidance Section of the Fund up to an annual total of one million animals tested . (2 ) OJ No L 94, 28 . 4 . 1970 , p . 13 .(!) Opinion delivered on 9 April 1981 (not yet published in the Official Journal). (3 ) OJ No L 367, 31 . 12 . 1980 , p . 87. 23 . 4. 81 Official Journal of the European Communities No L 111 /5 2. The Guidance Section of the Fund shall reim ­ burse Ireland 50 % of the eligible expenditure as provided for in paragraph 1 . 3 . Detailed rules for implementing this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 4 3 . The representative of , the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on these measures within a time limit set by the chairman having regard to the urgency of the questions under examination . Opinions shall be delivered by a majority of 45 votes. 4 . The Commission shall adopt the measures and shall implement them immediately where they are in accordance with the opinion of the Committee. Where the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal on the measures to be taken . The Council shall adopt the measures by a qualified majority. If the Council has not adopted any measures within three months of the date on which the matter is referred to it, the Commission shall adopt the proposed measures and shall implement them imme ­ diately unless the Council has voted against the said measures by a simple majority. 1 . Applications for reimbursement shall relate to expenditure by Ireland in the course of the calendar year and shall be submitted to the Commission before 1 April of the following year. 2. The contribution from the Fund shall be decided on in accordance with Article 7 ( 1 ) of Regula ­ tion (EEC) No 729/70 . Article 5 1 . Where the procedure laid down in this Article is to be followed, the matter shall without delay be referred by the chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter referred to as 'the Committee') set up by the Council Decision of 15 October 1968 . 2. Within the Committee the votes of the Member States shall be weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1981 . For the Council The President G. BRAKS